PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 3rd day June, 2004,
ORDERED, by the Court of Appeals of Maryland, that the respondent, Barry K. Watson, be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland; and, it is further
ORDERED that the Clerk of this Court shall strike the name of Barry K. Watson from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State; and, it is further
ORDERED that respondent shall pay all costs as taxed by the Clerk of this Court, including the costs of all transcripts, *478pursuant to Maryland Rule 16-715(c), for which sum judgment is entered in favor of the Attorney Grievance Commission of Maryland against Barry K. Watson.